UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2011 DORCHESTER MINERALS, L.P. (Exact name of Registrant as specified in its charter) Delaware 000-50175 81-0551518 (State or other jurisdiction of Commission (I.R.S. Employer incorporation or organization File Number Identification No.) 3838 Oak Lawn, Suite 300, Dallas, Texas75219 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(214) 559-0300 N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Explanatory Note Dorchester Minerals, L.P., a Delaware limited partnership (the “Partnership”), is filing this amendment to its Form 8-K filed on May 19, 2011 (the “Report”) to report the decision of the Partnership as to how frequently the Partnership will include a unitholder vote on the compensation of executives in its proxy materials until the next required vote on the frequency of unitholder votes on the compensation of executives. Item 5.07Submission of Matters to a Vote of Security Holders We held our Annual Meeting of Limited Partners on May 11, 2011.The matters on which the unitholders voted, in person or by proxy, as fully described in the proxy statement for our Annual Meeting, were: 1. to elect three managers who will serve on the Board of Managers and be appointed to the Advisory Committee until the 2012 Annual Meeting of Limited Partners; 2. to approve the appointment of Grant Thornton LLP as our independent registered public accounting firm for the year ending December 31, 2011; 3. approval of, by a unitholder non-binding advisory vote, the compensation paid to the Partnership’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, commonly referred to as a “Say-on-Pay” proposal; and 4. the establishment, by a unitholder non-binding advisory vote, of the frequency of submission to unitholders of advisory “Say-on-Pay” proposals. Buford P. Berry, C.W. Russell and Ronald P. Trout were each elected to our Board of Managers and appointed to the Advisory Committee. The results of the voting were as follows: 1.Election of Managers Manager Votes For Votes Withheld Broker Non-Votes Buford P. Berry C.W. Russell Ronald P. Trout 2.Approval of the Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstentions 3.Approval of the Compensation Paid The Named Executive Officers Votes For Votes Against Abstentions 4.Establishment of the Frequency of Say On Pay Proposals 1 Year 2 Years 3 Years Abstentions Based on the results of the unitholder vote on the establishment of the frequency of Say-on-Pay proposals, and consistent with the Board of Manager’s prior recommendation to the Partnership’s unitholders in connection with such vote, the Partnership has determined that, until the next vote on the frequency of Say-on-Pay proposals, the Partnership will hold an advisory Say-on-Pay vote every three years. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DORCHESTER MINERALS, L.P. Registrant byDorchester Minerals Management LP its General Partner, byDorchester Minerals Management GP LLC its General Partner Date: August 5, 2011 By: /s/William Casey McManemin William Casey McManemin Chief Executive Officer
